COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-18-00418-CV
 Trial Court Cause
 Number:                    2013-50819
 Style:                     Gregory Sullo and Brian Zimmerman
                            v. Felix Michael Kubosh a/k/a Kubosh Bail Bonding, Paul Kubosh a/k/a Kubosh Law
                            Office
 Date motion filed*:        September 15, 2020
 Type of motion:            Motion for Extension of Time
 Party filing motion:       Appellees
 Document to be filed:      Response to Appellants' Motions for Rehearing

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             September 15, 2020
          Number of previous extensions granted:         0
          Date Requested:                                30 days

Ordered that motion is:

             Granted
                   If document is to be filed, document due: October 15, 2020
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Date: September 17, 2020